UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7932


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LARRY FRANKIE JOHNSON, a/k/a Fats,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:11-cr-00359-JAB-2; 1:13-cv-00725-JAB-
LPA)


Submitted:   February 23, 2016            Decided:   February 26, 2016



Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Larry Frankie Johnson, Appellant Pro Se. Randall Stuart Galyon,
OFFICE OF THE UNITED STATES ATTORNEY, Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Larry Frankie Johnson seeks to appeal the district court’s

orders accepting the recommendations of the magistrate judge and

denying    relief        on   his   28   U.S.C.      § 2255    (2012)       motion.          The

orders are       not     appealable      unless      a   circuit     justice       or    judge

issues      a      certificate           of       appealability.              28        U.S.C.

§ 2253(c)(1)(B) (2012).              A certificate of appealability will not

issue     absent       “a     substantial     showing       of      the     denial      of    a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by     demonstrating       that   reasonable        jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El    v.   Cockrell,       537 U.S. 322,       336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Johnson has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                  We

dispense     with        oral    argument     because         the    facts     and       legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3